Christianson, J.
This case was submitted together with Skaar v. Eppeland, ante, 116, 159 N. W. YOI. Plaintiff sued to recover damages for the loss of service and consortium of bis wife Gertrude Skaar, by reason of alleged injuries sustained at the hands of the defendant. *126The cause of action is based upon the same alleged assault involved in Skaar v. Eppeland, supra. Plaintiff recovered a verdict, and a new trial was ordered, under the same circumstances and for the same reasons involved in the other case.' The same questions are presented on appeal in this case as those presented in the other case, and, therefore, this case is governed by the decision rendered in Skaar v. Eppeland, supra.
The order granting a new trial must therefore be affirmed.